DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 4240643) in view of LaPlante et al. (US 2006/0006608).
 	Regarding claim 1, Becker et al. discloses a sealing ring Fig. 2, comprising: a lip ring 2, with at least one sealing lip 2.3; and a supporting ring 1, wherein the lip ring and the supporting ring are connected to one another, wherein the lip ring and the supporting ring each comprise an elastomeric material, wherein the at least one sealing lip comprises a first sealing lip 2.3 and a second sealing lip 2.3, wherein the first and second sealing lips are disposed on a radially inner circumference of the lip ring and at either end of the lip ring wherein the lip ring has at least one sealing bead (2b of Annotated Fig. 2, below, including 2.2) on a radially outer circumference of the lip ring, axially between the first and 
 	Regarding claims 2-4, the combination discloses the invention as claimed above but fails to explicitly disclose a modulus of elasticity range and ratio (i.e. 0.01 to 0.1 N/mm2, ratios 1.25 to 2, etc.).  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modulus of elasticity range and ratio to any number of ranges (i.e. 0.01 to 0.1 N/mm2, ratios 1.25 to 2, etc.) disclosed by Applicant to adjust for specific application (i.e. temperature, pressure, space, etc.) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Regarding claim 5, the combination discloses wherein the lip ring 2 and the supporting ring 1 are connected to one another such that they are releasable in a non-destructive manner.
 	Regarding claim 6, the combination discloses wherein the lip ring 2 and the supporting ring 1 are connected to one another in a force-fitting and/or form-fitting manner. 	Regarding claim 7, the combination discloses wherein the lip ring 2 and the supporting ring 1 are connected to one another integrally.

    PNG
    media_image1.png
    685
    635
    media_image1.png
    Greyscale
 	Regarding claim 11, the combination discloses wherein the at least one sealing bead 2b has a contact surface on an outer circumference of the at least one sealing bead, the contact surface being in abutting contact, under radial elastic pre-stressing, with a mating surface of the supporting ring 1. 	Regarding claim 12, the combination discloses wherein the contact surface and the mating surface are congruent Fig. 2.
 	Regarding claim 14, the combination discloses wherein at least one of the sealing lips 2.3 has its radially outer circumference enclosed by an annular-coil spring with a radially inwardly active spring force Fig. 2. 	Regarding claim 15, the combination discloses wherein all the sealing lips 2.3 have their radially .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. in view of LaPlante et al. and further in view of Watlin (EP 1288538).
 	Regarding claim 10, Becker et al. and LaPlante et al. disclose the invention as claimed above but fails to explicitly disclose wherein a helical compression spring is within the sealing bead.  Watlin, an elastic seal Fig. 1, shows this to be known in the art.  Watlin discloses the use of a spring 4 within a sealing bead 3.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the sealing bead of Becker et al. with a spring as taught by Watlin in order to retain the lip ring under radial pre-stressing in the supporting ring. This rules out any undesirable relaxation of the sealing bead, and the lip ring and supporting ring are secured on one another reliably. (Para. 0006, 0007 and 0008 of Watlin)

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. in view of LaPlante et al. and further in view of Reimer (US 9133937).
 	Regarding claim 13, Becker et al. and LaPlante et al. disclose the invention as claimed above but fails to explicitly disclose the addition of an auxiliary seal.  Reimer shows this to be well known in the art.  Reimer, a seal assembly 110 Fig. 3, discloses the addition of an auxiliary seal 142.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the sealing bead of Becker et al. with an auxiliary seal as taught by Reimer in order to provide further barriers against environmental debris. (Col. 3, Ln. 27-28 of Reimer)

Response to Arguments
Applicant's arguments filed 3/4/21 have been fully considered but they are not persuasive. Applicant argues the Becker reference fails to teach or suggest wherein the lip ring has at least one sealing bead on a radially outer circumference of the lip ring, axially between the first and second sealing lips.  This is not persuasive since the portion 2b (bead according to the Examiner) also includes portions 2.2 which provide additional sealing effect (Col. 2, Ln. 60-63).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675